--------------------------------------------------------------------------------

Exhibit 10.4
 
ATLANTIC COAST BANK
AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


This Amended and Restated Atlantic Coast Bank Supplemental Executive Retirement
Plan (the “Plan”) was originally established on November 1, 2002, and was
amended and restated effective October 1, 2004, and most recently is amended and
restated by this document, effective January 1, 2005, in order to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the 2007 final regulations issued thereunder.


The purpose of the Plan is to provide supplemental retirement benefits to those
members of senior management who have contributed significantly to the success
and growth of Atlantic Coast Bank (the “Bank”) and its holding company, Atlantic
Coast Federal Corporation (the “Company”) (and any successors thereto), and the
Bank’s predecessor, Atlantic Coast Federal Credit Union, whose services are
vital to its continued growth and success in the future and who are to be
encouraged to remain a valuable part of our future success.


ARTICLE I
ELIGIBILITY AND VESTING


1.1           Eligibility.  Each individual who is selected by the Plan
Administrator shall be eligible to participate in the Plan.  Such individuals
are “Participants.”  The Plan is intended to only be available to a select group
of management or highly compensated employees, and as such, is intended to be a
“top hat” plan that for purposes of the Employee Retirement Income Security Act
of 1974, as amended.


1.2           Vesting.  Participants shall be 100% vested in their benefits
under this Plan upon completion of one hundred and twenty (120) full months of
service as a full-time employee of the Bank on or after November 1, 2002,
whether continuous or otherwise.  Except as provided in Section 2.4(b) or unless
the Plan Administrator accelerates vesting, which is entirely in the sole
discretion of the Plan Administrator, until completing such service requirement,
Participants are 0% vested in benefits under the Plan.  Notwithstanding the
preceding provisions, any Participant who resigns at the request of, or is
removed from service by, the Office of Thrift Supervision, Federal Deposit
Insurance Corporation or any other regulatory authority for the Bank, shall be
ineligible to participate and shall forfeit any benefits under this Plan.


ARTICLE II
BENEFITS


 
2.1
Normal Retirement.



(a)           Upon Separation from Service (as defined below) at or after age
sixty-five (65) (“Normal Retirement Age”), the Bank shall pay the Participant a
“Normal Retirement Benefit” of twenty thousand dollars ($20,000) per year,
payable annually, commencing on January 1st of the year following Separation
from Service and on each anniversary thereafter for a period of twenty (20)
years (the “Benefit Period”).  Notwithstanding the preceding sentence, to the
extent a Participant is a “Specified Employee” (as defined below), solely to the
extent necessary to avoid penalties under Code Section 409A, payment shall be
delayed until the first day of the seventh month following the Participant’s
Separation from Service.

 
1

--------------------------------------------------------------------------------

 

(b)           “Separation from Service” means the Participant’s retirement or
termination of employment with the Bank.  No Separation from Service shall be
deemed to occur due to military leave, sick leave or other bona fide leave of
absence if the period of such leave does not exceed six (6) months or, if
longer, so long as the Participant’s right to reemployment is provided by law or
contract.  If the leave exceeds six (6) months and the Participant’s right to
reemployment is not provided by law or by contract, then the Participant shall
have a Separation from Service on the first date immediately following such
six-month period. Whether a termination of employment has occurred is determined
based on whether the facts and circumstances indicate that the Bank and the
Participant reasonably anticipated that no further services would be performed
after a certain date or that the level of bona fide services the employee would
perform after such date (whether as an employee or as an independent contractor)
would permanently decrease to no more than 20% of the average level of bona fide
services performed over the immediately preceding 36 months (or such lesser
period of time in which the Participant has provided services for the
Bank).  The determination of whether a Participant has a Separation from Service
shall be made by applying the presumptions set forth in the Treasury Regulations
under Code Section 409A.


(c)           “Specified Employee” means an employee of the Bank or Company who
is also a “key employee” as such term is defined in Code Section 416(i), without
regard to Paragraph 5 thereof, but only if the Bank or the Company (or any
successors) is a publicly traded company.


2.2           Early Retirement.


(a)           Upon Separation from Service on or after age fifty-five (55)
(“Early Retirement Age”), but before Normal Retirement Age, each Participant
shall receive an “Early Retirement Benefit” instead of a Normal Retirement
Benefit.  In order to determine the amount of the Early Retirement Benefit, for
each year that the Participant’s Early Retirement Age is less than the Normal
Retirement Age, the Normal Retirement Benefit shall be reduced by one thousand
dollars ($1,000) per year.  For purposes of calculating the Early Retirement
Benefit, the Participant’s age shall be determined at the end of the calendar
year preceding the year in which Early Retirement Benefits will begin.  For
example, a Participant who Separates from Service at age sixty (60) would
receive fifteen thousand dollars ($15,000) per year for twenty (20) years
commencing January 1st in the year following the calendar year in which the
Participant’s Separation from Service occurred.


(b)           Early Retirement Benefits shall be payable annually, commencing on
January 1st of the year following the Participant’s Separation from Service and
on each anniversary thereafter for a period of twenty (20) years (the “Benefit
Period”).  Notwithstanding the preceding sentence, to the extent a Participant
is a Specified Employee, solely to the extent necessary to avoid penalties under
Code Section 409A, payment shall be delayed until the first day of the seventh
month following the Participant’s Separation from Service.

 
2

--------------------------------------------------------------------------------

 

2.3           Death During Benefit Period.  If the Participant dies within the
Normal Retirement or Early Retirement Benefit Period, the remaining annual
payments due the Participant shall continue be paid to the Participant’s
“Beneficiary” (as defined below) in the same time and form as payments were
being made to the Participant.


“Beneficiary” means the person(s) designated by the Participant on the form set
forth at Appendix A to receive any death benefits hereunder.  If the Participant
has not designated a Beneficiary, the Participant’s spouse shall be the
Beneficiary. In the absence of any surviving Beneficiary or spouse, the benefits
shall be paid to the Participant’s estate.


2.4           Death Before Separation from Service


(a)           Death After Vesting.  In the event the Participant is fully vested
in his or her benefits hereunder and dies prior to Separation from Service but
before beginning to receive an Early Retirement Benefit or Normal Retirement
Benefit, the Bank agrees to pay to the Participant’s Beneficiary the Normal
Retirement Benefit that the Participant would have otherwise received as if he
or she had attained Normal Retirement Age at his or her death, with such
payments commencing on the January 1st of the first year after the Participant’s
death.


(b)           Death Before Vesting.  In the event a Participant dies prior to
Separation from Service and such Participant has attained at least sixty (60)
full months of service (whether continuous or otherwise), then the amount of the
annual benefits payable to the Participant’s Beneficiary shall be equal to the
product of twenty thousand dollars ($20,000) multiplied by a fraction, the
denominator of which is one-hundred and twenty (120) and the numerator of which
is the number of full months of service performed by the Participant. Such
benefits shall be paid in equal annual installments for twenty (20) years, on
January 1st of each year, beginning with the January 1 following the
Participant’s date of death.


2.5           Unforeseeable Emergency.


(a)           Upon an “Unforeseeable Emergency” (as defined below), (i) a
Participant who is vested in his or her benefit hereunder but has not yet begun
to receive payments; (ii) a Participant who is receiving either Early or Normal
Retirement Benefits; or (iii) a Beneficiary who is receiving death benefits
hereunder, may request a lump sum payment in an amount necessary (but not
exceeding the present value of the remaining benefits) to meet the Unforeseeable
Emergency, including an amount necessary to pay any taxes due as a result of
such lump sum payment from the Plan.  The present value shall be equal to the
amount accrued by the Bank in accordance with generally accepted accounting
principles.

 
3

--------------------------------------------------------------------------------

 

(b)           “Unforeseeable Emergency” means a severe financial hardship to the
Participant or Beneficiary resulting from (i) an illness or accident of the
Participant or Beneficiary, his or her spouse, or dependent (as defined in Code
Section 152(a)); (ii) loss of the Participant’s or Beneficiary’s property due to
casualty; or (iii) other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant or
Beneficiary.  The term “Unforeseeable Emergency” shall be construed consistent
with Code Section 409A and the final regulations and other guidance issued
thereunder.
 
2.6           Tax Withholding.  All benefits paid under this Plan shall be
subject to withholding in accordance with federal and state law.


ARTICLE III
ADMINISTRATION; CLAIMS PROCEDURES


3.1           Plan Administrator.  The Board of Directors of the Bank (the
“Board”) is hereby designated the Plan Administrator.


3.2           Powers of Plan Administrator. As Plan Administrator, the Board
shall be responsible for the management, control, interpretation and
administration of this Plan and may allocate to others certain aspects of the
management and operational responsibilities of the Plan including the employment
of advisors and the delegation of any ministerial duties to qualified
individuals.  All decisions of the Plan Administrator shall be final and binding
on all persons.


3.3           Claims Procedures.  Claims for benefits hereunder shall be
submitted to the President of the Bank, as agent for the Plan Administrator.  In
the event a claim for benefits is wholly or partially denied under this Plan,
the Participant or any other person claiming benefits under this Plan (a
“Claimant”), shall be given notice of the denial in writing within thirty (30)
calendar days after the Plan Administrator’s receipt of the claim.  The Plan
Administrator may extend this period for an additional thirty (30) calendar
days.  Any denial must specifically set forth the reasons for the denial and any
additional information necessary to perfect the claim for benefits.  The
Claimant shall have the right to seek a review of the denial by filing a written
request with the Plan Administrator within sixty (60) calendar days after
receipt of the initial denial.  Such request may be supported by such
documentation and evidence deemed relevant by the Claimant.  Following receipt
of this information, the Plan Administrator shall make a final determination and
notify the Claimant within sixty (60) calendar days of the Plan Administrator’s
receipt of the request for review together with the specific reasons for the
decision.


ARTICLE IV
AMENDMENT AND TERMINATION


4.1           Amendments.  The Board may amend this Plan any time, but no such
amendment shall affect the rights of, or reduce the benefits to, any Participant
without their written consent.

 
4

--------------------------------------------------------------------------------

 

4.2           Termination.  The Board may completely terminate the
Plan.  Subject to the requirements of Code Section 409A, in the event of
complete termination with respect to such benefits, the Plan shall cease to
operate and the Bank shall pay out to each Participant his or her account as if
that Participant had terminated service as of the effective date of the complete
termination.  Such complete termination of the Plan shall occur only under the
following circumstances and conditions:


(a)           The Board may terminate the Plan within 12 months of a corporate
dissolution taxed under Code section 331, or with approval of a bankruptcy court
pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts deferred under
the Plan are included in each Participant’s gross income in the latest of (i)
the calendar year in which the Plan terminates; (ii) the calendar year in which
the amount is no longer subject to a substantial risk of forfeiture; or (iii)
the first calendar year in which the payment is administratively practicable.
 
(b)           The Board may terminate the Plan within the 30 days preceding a
“Change in Control” (as defined in Code Section 409A and the regulations
thereunder), but not following a Change in Control, provided that the Plan shall
only be treated as terminated if all substantially similar arrangements
sponsored by the Bank are terminated so that the Participants and all
participants under substantially similar arrangements are required to receive
all amounts of compensation deferred under the terminated arrangements within 12
months of the date of the termination of the arrangements.
 
(c)           The Board may terminate the Plan provided that (i) the termination
and liquidation does not occur proximate to a downturn in the financial health
of the Bank or Company, (ii) all arrangements sponsored by the Bank that would
be aggregated with this Plan under Final Regulations Section 1.409A-1(c) if the
Participant covered by this Plan was also covered by any of those other
arrangements are also terminated; (iii) no payments other than payments that
would be payable under the terms of the arrangement if the termination had not
occurred are made within 12 months of the termination of the arrangement; (iv)
all payments are made within 24 months of the termination of the arrangements;
and (v) the Bank does not adopt a new arrangement that would be aggregated with
any terminated arrangement under Final Regulations Section 1.409A-1(c) if the
Participant participated in both arrangements, at any time within three years
following the date of termination of the arrangement.
 
(d)           The Board may terminate the Plan pursuant to such other terms and
conditions as the Internal Revenue Service may permit from time to time.
 
ARTICLE V
UNFUNDED ARRANGEMENT


5.1           Unsecured General Creditors.  The Participant and Beneficiaries
are general unsecured creditors of the Bank for the payment of benefits under
this Plan.  The benefits represent the mere promise by the Bank to pay such
benefits.  The benefits payable under this Plan are payable from the general
assets of the Bank and no special fund or arrangement is intended to be
established hereby nor shall the Bank be required to earmark, place in trust or
otherwise segregate assets with respect to this Plan or any benefits hereunder.

 
5

--------------------------------------------------------------------------------

 

5.2           Rabbi Trust.  The Bank shall be responsible for the payment of all
benefits provided under the Plan. At its discretion, the Bank may establish one
or more trusts, with such trustees as the Board may approve, for the purpose of
providing for the payment of such benefits. Such trust or trusts may be
irrevocable, but the assets thereof shall be subject to the claims of the Bank’s
creditors. To the extent any benefits provided under the Plan are actually paid
from any such trust, the Bank shall have no further obligation with respect
thereto, but to the extent not so paid, such benefits shall remain the
obligation of, and shall be paid by, the Bank.  Under no circumstances shall a
Participant serve as trustee or co-trustee of any trust established by the Bank
pursuant to this Plan.


ARTICLE VI
MISCELLANEOUS


6.1           No Employment Contract.  This Plan does not constitute a contract
of employment for any Participant, nor shall any provision of this Plan be
construed as giving the Participant the right to continued service as an
employee of the Bank.


6.2           Binding Effect.  This Plan shall be binding upon the Bank, the
Company and their successors and assigns, and upon the Participants and the
Beneficiaries and legal representatives of the Participant.


6.3           No Assignment.  Neither the Participant nor any Beneficiary or
personal representative of the Participant can assign any of the rights to
benefits under this Plan.  Any attempt to anticipate, sell, transfer, assign,
pledge, encumber or change the Participant’s right to receive benefits shall be
void. The rights to benefits are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment by creditors.


6.4           Choice of Law.  This Plan shall be construed under and governed by
the laws of the State of Georgia, except to the extent preempted by the laws of
the United States of America.


6.5           Payment to Guardians.  If a Participant’s benefit is payable to a
minor or a person declared incompetent or to a person incapable of handling the
disposition of his property, the Plan Administrator may direct payment of such
Plan benefit to the guardian, legal representative or person having the care and
custody of such minor, incompetent or person. The Plan Administrator may require
proof of incompetency, minority, incapacity or guardianship as it may deem
appropriate prior to distribution of the Plan benefit. Such distribution shall
completely discharge the Plan Administrator and the Bank from all liability with
respect to such benefit.


 
6

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, and the Bank has caused this amended and restated Plan to be
executed by its duly authorized officer.





   
ATLANTIC COAST BANK
                     
October 30, 2008
 
By:
/s/ Robert J. Larison, Jr.
 
Date
   
Robert J. Larison, Jr. President and
       
Chief Executive Officer
 


 
7

--------------------------------------------------------------------------------

 

Appendix A


ATLANTIC COAST BANK
AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
FOR VICE PRESIDENTS


BENEFICIARY DESIGNATION




Name:
  

 
I hereby designate the following Beneficiary(ies) to receive any guaranteed
payments or death benefits under the Plan, following my death:
 
PRIMARY BENEFICIARY:


Name:
 
% of Benefit:
         
Name:
 
% of Benefit:
         
Name:
 
% of Benefit:
 

 
SECONDARY BENEFICIARY (if all Primary Beneficiaries pre-decease the Executive):
 
Name:
 
% of Benefit:
         
Name:
 
% of Benefit:
         
Name:
 
% of Benefit:
 

 
This Beneficiary Designation hereby revokes any prior Beneficiary Designation
which may have been in effect and this Beneficiary Designation is revocable.
 



       
Date
 
Participant
 

 
 
 8

--------------------------------------------------------------------------------